833 F.2d 1011
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Khalil Ullah AL-MUHAYMIN, Plaintiff-Appellant,v.Stephen NORRIS, T.R. Young, Gary Wix, Davis Russell, MichaelDutton, Jack Morgan, David Hindman, Jerry Jeter, HarvilMcCrary, Brenda Morrison, Rosa Johnson, Brian Coffey, DavidBrown, Ernest Tidwell, Richard Sweeny, Louis Kirby, WilliamMcIntyre, Gary Tisdale, Benjamin Miller, Don Wilkes, HughCrawford, James Fortner, Hardin Green, Ed Brown and BobbyCampbell, Defendants- Appellees.
No. 87-5429.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1987.

Before ENGEL and CORNELIA G. KENNEDY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff, a pro se Tennessee state prisoner, appeals from the district court's judgment dismissing his 42 U.S.C. Sec. 1983 action as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
Plaintiff sued various prison officials for a variety of vague constitutional violations without citing specific instances of when and how these alleged violations occurred.


4
Upon review of the record, we conclude that the district court's judgment should be affirmed.  Plaintiff failed to set forth a short and plain statement of the facts as required by Fed.R.Civ.P. 8(a).    Conley v. Gibson, 355 U.S. 41, 47 (1957);  Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir.1976).


5
Accordingly, the district court's judgment is hereby affirmed without prejudice to plaintiff's right to refile his suit with supporting facts and details in compliance with Fed.R.Civ.P. 8(a).  Rule 9(b)(5), Rules of the Sixth Circuit.